Citation Nr: 9935678	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  94-45 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for a left ankle 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
September 1992.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a June 1993 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO granted service connection for a left ankle 
disability and assigned a 10 percent evaluation.  This appeal 
also comes to the Board from a May 1994 determination in 
which the claim for vocational rehabilitation training under 
Chapter 31 was denied.

This matter was previously before the Board in November 1997, 
at which time the Board remanded the issues of entitlement to 
an increased evaluation for a left ankle disability and 
entitlement to vocational rehabilitation training in 
accordance with the provisions of Chapter 31, Title 38, 
United States Code.  The record reflects that the veteran was 
granted benefits under Chapter 31 effective from October 
1996.  Accordingly, that issue is no longer before the Board 
on appeal.  


FINDINGS OF FACT

1.  The evidence reflects that the veteran's service-
connected left ankle disability has been primarily manifested 
by moderate limitation of motion, without objective evidence 
of pain on motion or instability. 

2.  The veteran failed, without good cause, to report for a 
VA examination which was scheduled to evaluate the severity 
of his service-connected left ankle disability and which was 
necessary to establish the degree of the current disability.



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for the veteran's left ankle disability have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (1999); Fenderson v. West, 12 Vet. App. 
119 (1999).

2.  In the alternative, entitlement to an increased 
evaluation for a disability of the left ankle cannot be 
established without a current VA examination; as the veteran 
has failed to report for such examination without good cause, 
the veteran's claim is denied.  38 C.F.R. §§ 3.327, 3.655 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased evaluation 
of his service-connected left ankle disability.  In the 
interest of clarity, the Board will briefly describe the 
factual background of this case; review the relevant law and 
VA regulations; and then proceed to analyze the claim and 
render a decision.

Factual Background

The service medical records showed that in April 1991, the 
veteran was treated for a sprain of the left ankle.  

Upon VA examination conducted in May 1993, the veteran 
reported that after he injured the left ankle in February 
1991, he experienced numbness and swelling and he mentioned 
that it had been painful ever since.  Specifically, he 
identified pain of the medial and plantar aspects of the 
ankle, indicating that there was discomfort with forced 
plantar flexion which caused him to walk with a limp.  An 
examination of the ankle showed that there was a rather 
marked pes planus bilaterally.  There were a few degrees of 
marked deformity of the ankle as a result of this.  He was 
able to dorsiflex the ankle to a neutral position and he 
plantar flexed to approximately 35 degrees.  There was 
satisfactory ligamentous support medially and laterally.  
There was discomfort inferior to the medial malleolus and 
across the anterior aspect of the foot into the arch.  Pain 
upon toe standing because of the ankle problem was noted.  
Reflexes to the knees and ankles were intact, equal and 
normal at 2+.  There was no sensory impairment to the lower 
extremities.  The examiner was unable to detect any weakness 
of the ankle dorsiflexors.

VA X-ray films of the right ankle taken in May 1993 revealed 
soft tissue swelling around the ankle joint with no evidence 
of fracture.  A diagnostic impression of a history of an left 
ankle injury, the etiology of which was not determined. 

By rating action of June 1993, the RO granted service 
connection for a left ankle disability, for which a 10 
percent evaluation was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, effective from September 11, 1992, the 
day after the veteran left the service.  The grant was based 
on a review of the service medical records and the findings 
made on VA physical examination in May 1993.  The veteran 
expressed dissatisfaction with the assigned disability 
rating, and this appeal followed.

A VA examination was conducted in May 1996, at which time the 
veteran complained of intermittent swelling around the left 
ankle and foot and pain around the ankle.  He indicated that 
he did not experience symptoms of numbness or tingling but 
felt like the ankle buckled from time to time.  He reported 
that he had difficulty walking up stairs and could not run.  
It was noted that the veteran had bilateral congenital flat 
feet which were quite rigid.  Range of motion testing 
revealed limitation of dorsiflexion to 10 degrees and 
limitation of plantar flexion to 30 degrees.  The left foot 
showed a typical, rigid sort of flat foot with tenderness 
around the posterolateral aspect of the ankle, but none along 
the medial side where the posterior tibial tendon traveled 
and inserted.  There was some weakness of plantar flexion and 
inversion of the left foot as compared to the right foot, but 
there was also some slight weakness and eversion of the foot 
as well.  A diagnosis of possible torn or at least weak 
posterior tibial tendon and congenital rigid flat foot was 
made.  

In July 1996 rating action/Supplemental Statement of the 
Case, an evaluation in excess of 10 percent was denied by the 
RO.  

In November 1997, the claim came before the Board, at which 
time it was remanded in order to provide schedule the veteran 
for a hearing which he had requested and to schedule the 
veteran for a VA examination of the left ankle to include 
consideration of any functional loss due to pain and 
additional factors.  See 38 C.F.R.§§ 4.40, 4.45.  The record 
also shows that in correspondence from the RO to the veteran 
dated in January 1998, the veteran was asked to confirm if he 
wanted a personal hearing and was requested to provide a list 
of sources and dates of his most recent medical treatment for 
the left ankle.

A VA examination was scheduled for July 1998; however the 
veteran did not report for it.  In August 1998, the RO sent 
correspondence to the veteran; he was requested to advise the 
RO if he would be willing to report for a VA examination and 
if he would provide his current address and phone number.  
This letter was sent to two different addresses for the 
veteran, both in Houston, Texas.  The veteran did not reply.

In February 1999 rating action/Supplemental Statement of the 
Case the RO denied an evaluation in excess of 10 percent was 
denied because the veteran failed to report for the July 1998 
VA examination.

Relevant Law and Regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App.119 (1999), however,  the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Since 
this is an appeal of an initial rating assignment, the Board 
is not limited to consideration of the current diagnosis of 
the veteran's disability. Id.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 3.321(a) and Part 4.  Separate 
diagnostic codes identify the various disabilities.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5271, a 10 percent 
disability rating is warranted for moderate limitation of 
motion of the ankle. A 20 percent disability rating is 
warranted for marked limitation of motion of the ankle.  

Under 38 C.F.R. 4.71, the measurement of joint motion is 
described in Plate II, in which normal range of motion for 
ankle dorsiflexion is described as from 0 to 20 degrees, and 
normal plantar flexion of the ankle is described as from zero 
to 45 degrees.  38 C.F.R. § 4.71, Plate II (1999).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40, and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

VA examinations

Re-examinations will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability. Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. § 3.327(a) 
(1999).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. 38 C.F.R. 
§ 3.655.

Analysis

Preliminary Matters

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for bilateral knee 
disability is well grounded within the meaning of the 
statutes and judicial construction.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a veteran is awarded service 
connection for a disability and appeals the RO's rating 
determination, the claim continues to be well grounded as 
long as the claim remains open and the rating schedule 
provides for a higher rating.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995). 

Since the claim is well grounded, the VA has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  In November 1997, the Board 
remanded this claim so that additional evidentiary 
development , including a VA orthopedic examination, could be 
conducted.  As will be explained below, the Board concludes 
that VA has satisfied its statutory obligation to the extent 
possible under the circumstances.

The Board notes that the veteran's claim may be reasonably 
construed either as the appeal of an initial rating 
assignment, see Fenderson, or as a claim for an increase in 
disability rating, see Francisco.  The difference between the 
two approaches is that if the veteran's claim is considered 
to be an original compensation claim, if he fails to report 
for a VA examination the claim is rated based on the evidence 
of record, while if he fails to report for a VA examination 
and the claim is considered to be for an increased rating or 
any other original claim, the claim must be denied.  See 
38 C.F.R. § 3.655.

The Court has held that the Board has the fundamental 
authority to decide a claim in the alternative.  See Luallen 
v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. 
Brown, 8 Vet. App. 91, 92 (1995).  The Board will do so in 
this case, first considering this as an original claim for VA 
benefits, deciding the claim of the evidence of record, and 
then as an increased rating claim, denying based on the 
veteran's failure to report for the scheduled VA physical 
examination in July 1998.  

Original claim under Fenderson

As noted above, by rating action of June 1993, service 
connection was awarded for a left ankle disability and a 10 
percent rating was assigned from September 1992 under 
Diagnostic Code  5271.

On VA examination conducted in 1993, the examiner noted that 
the left ankle was stable and that there was no showing of 
sensory impairment or weakness of the ankle.  A valgus 
deformity of the ankle due to non-service connected pes 
planus was noted.  Some swelling of the left ankle was shown.  
Range of motion testing showed nearly full range of motion 
with a slight deficit in flexion.  Although the veteran 
complained of pain and discomfort, there were no complaints 
of pain reported upon range of motion testing.  The report 
indicated that the veteran walked with a limp, secondary to 
discomfort of the ankle.

Upon VA examination conducted in 1996, range of motion 
testing showed a limitation of dorsiflexion and slightly more 
limitation of plantar flexion than had been shown in 1993.  
Although the veteran complained of pain and discomfort, there 
were no complaints of pain reported upon range of motion 
testing.  The veteran did complain of occasional ankle 
swelling, but the examination report did not reflect the 
presence of swelling.  Some tenderness and weakness of both 
the left ankle and foot was noted.   

In essence, the medical evidence of record shows some 
limitation of motion with no complaints of pain on motion.  
The May 1996 examination revealed limitation of dorsiflexion 
to 10 degrees and limitation of plantar flexion to 30 
degrees.  As noted above, full ranges of motion are 20 
degrees and 45 degrees, respectively.  

In the Board's view, no more than moderate limitation of 
motion was shown upon either the 1993 or 1996 VA 
examinations, or at any time from September 11, 1992 to the 
present time.  There is no indication of functional 
impairment of his left ankle due to this disability, in terms 
of stability, sensation and reflexes.  The clinical evidence 
on file does not demonstrate that the left ankle disability 
results in loss of normal excursion (in excess of the 
limitation of motion shown upon examination), speed, 
coordination, or endurance.  Deformity, disturbance of 
locomotion, and weakness were noted in the 1993 and 1996 
examinations reports.  However, it was clear from the 1996 
examination report that many of the veteran's lower extremity 
problems were due to congenital rigid flat foot.

In short, the clinical evidence of record does not 
demonstrate that an evaluation in excess of 10 percent is 
warranted for such symptomatology for any period from 
September 11, 1992 to the present time.  This includes 
consideration under 38 C.F.R. § 4.40 and 4.45.  As noted 
above, there is no indication that the left ankle is limited 
or weakened by pain.

The Board hastens to point out that it asked for another VA 
physical examination of the veteran in its November 1997 
precisely to clarify issues revolving around 38 C.F.R. § 4.40 
and 4.45.  As explained elsewhere in this decision, the 
veteran failed to cooperate with VA and did not attend the 
scheduled examination or attempt to have the examination 
rescheduled.  Thus, assuming that this is an original claim, 
the Board must rated the disability on the evidence of 
record.  See 38 C.F.R. § 3.655.  As discussed immediately 
below, this claim may also be considered to be an "other 
original claim" or a claim for an increased rating.

Increased rating claim

As noted above, the veteran failed to appear at a VA medical 
examination which was scheduled to evaluate his ankle in July 
1998 in conjunction with his claim for VA benefits.  There is 
no indication that the veteran was not provided with proper 
notice of the examination.  Despite being contacted by VA 
subsequent to the examination, he has not, to the knowledge 
of the Board, contacted the VA medical facility or the RO 
concerning his missed appointments; and he has not 
subsequently requested that the examination be rescheduled.

The Board views the veteran's inaction as a failure to report 
for "(an) examination (that) was scheduled in conjunction 
with any other original claim...or a claim for increase."  The 
veteran has not offered any good cause for his failure to 
report for the scheduled examination.  As such, the claim 
must be denied on this alternative basis.  See 38 C.F.R. 
§ 3.655(b).  

The Board wishes to point out that, although VA is required 
by statute and by case law to assist appellants in developing 
well-grounded claims, "The duty to assist is not always a 
one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  When, as here, a claimant fails to report for an 
examination in conjunction with a claim for an increased 
rating, the claim shall be denied absent, a showing of good 
cause. 38 C.F.R. § 3.655(a), (b) (1998).

The Board has determined that this issue is a matter in which 
the law, as opposed to the evidence, is dispositive of the 
issue.  The United States Court of Appeals for Veterans 
Claims (Court) has observed that the use of the statutory 
term "well grounded" should be confined to matters in which 
the evidence is dispositive. Therefore, in cases such as 
this, where the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law (Cf. FED R. CIV. P. 12(b)(6) 
("failure to state a claim upon which relief can be 
granted"), as opposed to dismissing the case for failure to 
present a well-grounded claim.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The dispositive law in this case is 38 C.F.R. § 3.655.  Under 
38 C.F.R. § 3.655(b), if a veteran does not appear at a 
scheduled VA examination that is required in order to 
adjudicate a claim, the VA may proceed with the adjudication 
of the claim.  This regulation states, "[w]hen a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record. When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied."  
Examples of "good cause" include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a).

A review of the record reflects that in November 1997, the 
Board requested that a VA examination be scheduled for the 
veteran in order to ascertain the current severity of his 
left ankle disability.  The record reflects that sometime 
between August 1996 and October 1997, the veteran moved from 
San Antonio, Texas to Houston, Texas.  From October 1997 
forward, the address in Houston, Texas was used by the RO and 
in December 1998 a different address in Houston, Texas was 
used, and correspondence from the RO dated in January 1998 
and August 1998 was sent to both Houston, Texas addresses.  
The record does not reflect that the veteran himself has 
attempted to contact the VA since April 1996.

In Hyson v. Brown, 5 Vet. App. 262 (1993), the Court pointed 
out that the VA must show that the veteran lacked "adequate 
reason" [see 38 C.F.R. § 3.158(b)], or "good cause" [see 38 
C.F.R. § 3.655] for failing to report for the scheduled 
examinations. 5 Vet. App. at 265.  In this case, there is no 
evidence on file demonstrating that the veteran had any 
"adequate reason" or "good cause" for failing to report to 
these scheduled examinations.

In Wamhoff v. Brown, 8 Vet. App. 517 (1996), the Court found 
that notice of a required VA examination mailed to the 
veteran's sole address on file was sufficient to trigger the 
veteran's duty to appear for such examination, although the 
evidence in that case later revealed that the veteran did not 
in fact receive such notification because he was not in fact 
residing at that address.  In this case, the veteran 
apparently had two addresses of record.  Following his 
failure to appear for the July 1998 VA examination, notice 
was sent to both addresses advising the veteran of his 
failure to appear for that examination and asking if he would 
be willing to report for a future examination.  No response 
was received from the veteran

The Court of Appeals for Veterans Claims has ruled that there 
is a "presumption of regularity" under which it is presumed 
that Government officials have properly discharged their 
official duties.  Clear evidence to the contrary is required 
to rebut the presumption of regularity.  Ashley v. Derwinski, 
2 Vet. App. 307 (1992), (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While the 
Ashley case dealt with regularity of procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  Accordingly, it is presumed that the RO sent timely 
notice of the July 1998 examination to the veteran at his 
most recent address of record.

While certain medical evidence, dating back to 1996, is of 
record, this evidence is somewhat unclear as to the precise 
nature and severity of the veteran's left ankle disability 
and in no way serves as a substitute for the veteran's 
attendance at a VA examination scheduled to comprehensively 
evaluate this disability.  The Board recognized the lack of 
pertinent evidence in its November 1997 remand.  At this 
point, it has been several years since the veteran has been 
evaluated by VA physicians.

Where additional development is required to determine 
entitlement to increased benefits, the veteran may not 
passively sit by under circumstances where his cooperation is 
essential in obtaining the putative evidence. In a case where 
the law and not the evidence is dispositive, the claims must 
be denied because of the absence of legal merit or the lack 
of entitlement under law, and not on the basis that the 
claims are found not to be well grounded.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In such a situation, the Board 
has no alternative but to deny the veteran's claim as 
provided under the regulatory provisions of 38 C.F.R. § 
3.655.  Accordingly, the appropriate disposition of the 
veteran's claim of entitlement to an increased evaluation for 
his service-connected left ankle disability is denial of the 
claim because of his failure to report for a VA examination 
without evidence of good cause for the failure to appear.


ORDER

Entitlement to an increased evaluation for a left ankle 
disability is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

